BRYAN SCHRODER
United States Attorney

JACK S. SCHMIDT
Assistant United States Attorney
Federal Building & U.S. Courthouse
709 West 9th Street, Room 937
Post Office Box 21627
Juneau, Alaska 99802
Phone: (907) 796-0400
Fax: (907) 796-0409
Email: jack.schmidt@usdoj.gov

Attorneys for Plaintiff

                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

  In the Matter of                           ) No. 1:20-cr-00004-TMB-MMS
                                             )
  HERMAN JOSEPH BROWN III,                   ) PETITION FOR WRIT OF HABEAS
                                             ) CORPUS AD PROSEQUENDUM
  On Writ of Habeas Corpus                   )
                                             )



       TO: The Honorable Judge of the United States District Court:

Your Petitioner respectfully shows:

       HERMAN JOSEPH BROWN III, who is imprisoned by the State of Alaska

Department of Corrections, at Ketchikan Correctional Center, is a defendant in a certain

cause now pending before this court, to wit: United States of America v. Herman Joseph

Brown III, which is necessary to schedule an arraignment/initial appearance.

       WHEREFORE, Petitioner prays that the Clerk of this court be instructed to issue a




       Case 1:20-cr-00004-TMB-MMS Document 3 Filed 07/10/20 Page 1 of 2
Writ of Habeas Corpus Ad Prosequendum to the State of Alaska Department of

Corrections to bring the said defendant before the court in Juneau, Alaska for the hearing,

as well as further proceedings, and to be returned to the State of Alaska Department of

Corrections.

                                                    BRYAN SCHRODER
                                                    United States Attorney

DATED:         7/10/20                              s/ Jack S. Schmidt
                                                    JACK S. SCHMIDT
                                                    Assistant United States Attorney
                                                    United States of America




                                           2 of 2

      Case 1:20-cr-00004-TMB-MMS Document 3 Filed 07/10/20 Page 2 of 2
